Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 				Allowable Subject Matter


Claims 1-17 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.    Claim 1 recites: A rear structure of a vehicle, comprising: a front-side cross member and a rear-side cross member respectively disposed on front and rear sides in a front portion of a rear floor, the front-side cross member and the rear-side cross member extending in a vehicle width direction and being spaced apart from each other in a vehicle front-rear direction; and a high voltage component disposed between the front-side cross member and the rear-side cross member on a top side of the rear floor, wherein the front-side cross member is disposed on the rear floor from the top side of the rear floor, and ends of the front-side cross member in the vehicle width direction are connected to respective lower ends of left and right brace members extending up and down on respective sides of a vehicle body, the rear-side cross member is disposed on the rear floor from an underside of the rear floor, the high voltage component is disposed rearwardly spaced apart from the front-side cross member and closer to the rear-side cross member than to the front- side cross member, and the high voltage component is attached to the front-side cross member and the rear-side cross member, and the high voltage component is attached to the front-side cross member via a bracket that deforms under a load in the vehicle front-rear direction.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/         Examiner, Art Unit 3614                                                                                                                                                                                               
/Jonathan Ng/           Supervisory Patent Examiner, Art Unit 3614